              Case 2:18-cv-01758-BJR Document 1-2 Filed 12/07/18 Page 1 of 24

                                                                                   FILED
 1                                                                           18 OCT 29 PM 12:30


 2                                                                           KING COUNTY
                                                                         SUPERIOR COURT CLERK
                                                                                E-FILED
 3                                                                    CASE NUMBER: 18-2-27166-5 SEA

 4

 5                              SUPERIOR COURT OF WASHINGTON
                                       COUNTY OF KING
 6
     HAZEN SHOPBELL, TIA ANDERSON,                       NO.
 7   ANTHONY PAUL, NICOLE PAUL,

 8   Plaintiffs,                                         COMPLAINT

 9   v.

10   WASHINGTON STATE DEPARTMENT OF
     FISH AND WILDLIFE; WENDY WILLETTE,
11   individually and in her official capacity acting
     under the color of state law; ANTHONY
12   JAROS, individually and in his official capacity
     acting under the color of state law; SHAWNN
13   VINCENT, individually and in his official
     capacity acting under the color of state law;
14   JENNIFER MAURSTAD, individually and in
     her official capacity acting under the color of
15   state law; CHRISTOPHER CLEMENSTON,
     individually and in his official capacity acting
16   under the color of state law; ALAN MYERS,
     individually and in his official capacity acting
17   under the color of state law; CARLY PETERS,
     individually and in her official capacity acting
18   under the color of state law; NATALIE HALE,
     individually and in her official capacity acting
19   under the color of state law; MIKE CENCI,
     individually and in his official capacity acting
20   under the color of state law; JIM UNSWORTH,
     individually and in his official capacity acting
21   under the color of state law; KELLY
     SUSEWIND, individually and in his official
22   capacity acting under the color of state law;
     PAUL GOLDEN, individually and in his
23   official capacity acting under the color of state
     law; ERIK OLSEN, individually and in his
24   official capacity acting under the color of state
     law; DONALD ROTHAUS, individually and in
25
     COMPLAINT - 1                                                   Galanda Broadman PLLC
                                                                     8606 35th Avenue NE, Ste. L1
                                                                     Mailing: P.O. Box 15146
                                                                     Seattle, WA 98115
                                                                     (206) 557-7509
              Case 2:18-cv-01758-BJR Document 1-2 Filed 12/07/18 Page 2 of 24


 1   his official capacity acting under the color of
     state law and JOHN DOES 1-20, individually
 2   and in their official capacities acting under the
     color of state law,
 3
     Defendants.
 4
                                   I.     STATEMENT OF THE CASE
 5
            1.       This is a civil action seeking monetary damages against Defendants for
 6
     committing acts, each individually and alone and together and in concert, under color of state
 7
     law, which deprived Plaintiffs of rights secured under the Constitution and laws of the United
 8
     States; for conspiring to cause such deprivation with the intent to deny Plaintiffs the protection
 9
     of the Constitution and laws; and for refusing or failing to prevent such deprivations
10
            2.       Defendants have levied a full-fledged assault against Plaintiffs under the guise of
11
     a "criminal investigation," when in fact Defendants' intent was, and remains, to attack Indian
12
     Treaty fishing and destroy intra-tribal and inter-tribal Treaty fish distribution and commerce.
13
            3.       Before 2015, Puget Sound Indian Treaty Indian fisherpersons had little other
14
     option but to sell salmon and crab to non-Indian wholesale fish buyers, which kept the per-
15
     pound prices of those foods depressed. In 2015, Plaintiffs Anthony Paul and Hazen Shopbell
16
     and their company Puget Sound Seafoods Distributors, LLC (“PSSD”) took non-Indian
17
     middlemen out of the stream of Treaty Indian fishing commerce and, true to the tribal adage
18
     that “rising tides lifts all canoes,” helped increase the prices of salmon and crab obtained by
19
     Indian fisherpersons. In turn, the prices paid by non-Indian wholesale fish buyers decreased, as
20
     did those wholesalers' shares of the Puget Sound Indian Treaty fish market-by millions of
21
     dollars in the aggregate.
22
            4.       Aligned with non-Indian commercial fishing interests that still disagree with the
23
     outcome in U.S. v. Washington, 384 F. Supp. 312 (W.D. Wash. 1974), Defendants immediately
24
     reacted by seeking to extinguish Plaintiffs and, by extension, to impair Puget Sound Indian
25
     COMPLAINT - 2                                                           Galanda Broadman PLLC
                                                                             8606 35th Avenue NE, Ste. L1
                                                                             Mailing: P.O. Box 15146
                                                                             Seattle, WA 98115
                                                                             (206) 557-7509
             Case 2:18-cv-01758-BJR Document 1-2 Filed 12/07/18 Page 3 of 24


 1   Treaty fisherpersons. By September 2015, Defendants asked: “Why is PSSD selling crab to

 2   other wholesalers while monopolizing the Tulalip crab fishery? Why has PSSD taken all

 3   business from other established [non-tribal] Tulalip buyers?”

 4         5.        Aided and abetted by at least one of PSSD's non-Indian competitors, whose

 5   identity Defendants protected as a “confidential informant,” Defendants commenced to concoct

 6   an elaborate and ever-expanding “criminal investigation” scheme in order to eradicate what

 7   Defendants admittedly saw as “the apparent monopoly that Puget Sound Seafood Dist. LLC was

 8   attempting to create.”    Over the past two years in particular, Defendants' scheme against

 9   Plaintiffs and Indian Treaty rights has reached epic and unbelievable proportion, including:

10                   a.    Forum shopping to five courts for issuance of at least thirty-two search

11    warrants against Plaintiffs and their family members, bankers, accountants, and tax preparers;

12                   b.    The admitted false arrests of Plaintiffs Anthony Paul and Hazen Shopbell;

13                   c.    The search of Plaintiffs’ persons on the day of a lucrative crab fishing

14    opener, and of Plaintiffs’ homes in the presence of their young children;

15                   d.    A referral to Washington State Child Protective Services based on

16    knowingly false information that Plaintiffs’ children were in danger;

17                   e.    The destruction, and loss, of Plaintiffs’ personal belongings, which is

18    corroborated by Defendant Wendy Willette’s commingling of Plaintiffs’ seized computer hard-

19    drive with methamphetamine “crystals” and “powder” that Defendants had seized as drug

20    evidence in a case unrelated to Plaintiffs; and

21                   f.    The referral of purported state criminal charges to five state prosecuting

22    attorney offices and the filing of two sets of charges, one of which resulted in a prosecutorial

23    dismissal that Defendants claim was “politically  motivated” and obtained because “the

24

25
     COMPLAINT - 3                                                            Galanda Broadman PLLC
                                                                              8606 35th Avenue NE, Ste. L1
                                                                              Mailing: P.O. Box 15146
                                                                              Seattle, WA 98115
                                                                              (206) 557-7509
              Case 2:18-cv-01758-BJR Document 1-2 Filed 12/07/18 Page 4 of 24


 1    Tulalip Tribe paid . . . the Pierce County Prosecuting Attorney’s Office, or funds them in some

 2    way.”

 3           6.       In astonishing ways, Defendants have perpetuated their criminal investigation

 4    scheme over the last three years, manifesting racial animus towards Plaintiffs by falsely

 5    arresting and imprisoning them; invading their homes and scaring their children; putting their

 6    nascent company out of business; maliciously causing them to be criminally prosecuted and

 7    investigated by various other agencies; retaliating against and otherwise tormenting them for

 8    exercising legal rights; and otherwise violating their civil rights and Treaty rights.

 9                                           II.     PARTIES

10      A.         Plaintiffs.

11           7.       Plaintiff ANTHONY PAUL is an enrolled member of the Tulalip Tribes and

12    resident of Washington State. Plaintiff is a Tulalip Treaty fisherperson and a member of PSSD,

13    which has its principal place of business on the Tulalip Reservation and was licensed and

14    regulated by the Tulalip Tribes to do business there.

15           8.       Plaintiff NICOLE PAUL is the spouse of ANTHONY PAUL and a resident of

16    Washington State.

17           9.       Plaintiff HAZEN SHOPBELL is an enrolled member of the Tulalip Tribes and

18    resident of Washington State. Plaintiff is a Tulalip Treaty fisherperson and a member of PSSD.

19           10.      Plaintiff TIA ANDERSON is an enrolled member of the Lummi Nation, the

20    spouse of HAZEN SHOPBELL, and resident of Washington State.

21      B.         Defendants.

22           11,      Defendant WASHINGTON STATE DEPARTMENT OF FISH AND WILDLIFE

23   (“DFW”) is a governmental entity of the State of Washington.

24

25
     COMPLAINT - 4                                                             Galanda Broadman PLLC
                                                                               8606 35th Avenue NE, Ste. L1
                                                                               Mailing: P.O. Box 15146
                                                                               Seattle, WA 98115
                                                                               (206) 557-7509
             Case 2:18-cv-01758-BJR Document 1-2 Filed 12/07/18 Page 5 of 24


 1          12.      Defendant Wendy Willette is a resident of the State of Washington and an

 2   employee of DFW. Defendant Willette works as a DFW law enforcement detective.

 3          13.      Defendant ANTHONY JAROS is a resident of the State of Washington and an

 4   employee of DFW. Defendant Jaros works as a DFW law enforcement officer.

 5          14.      Defendant SHAWNN VINCENT is a resident of the State of Washington and an

 6   employee of DFW. Defendant Vincent works as a DFW law enforcement officer.

 7          15.      Defendant JENNIFER MAURSTAD is a resident of the State of Washington and

 8   an employee of DFW. Defendant Maurstad works as a DFW law enforcement sergeant.

 9          16.      Defendant CHRISTOPHER CLEMENSTON is a resident of the State of

10   Washington and an employee of DFW.           Defendant Clemenston works as a DFW law

11   enforcement detective.

12          17.      Defendant ALAN MYERS is a resident of the State of Washington and an

13   employee of DFW. Defendant Myers works as a DFW law enforcement captain.

14          18.      Defendant CARLY PETERS is a resident of the State of Washington and an

15   employee of DFW. Defendant Peters works as a DFW law enforcement officer.

16          19.      Defendant NATALIE HALE is a resident of the State of Washington and an

17   employee of DFW. Defendant Hale works as a DFW law enforcement officer.

18          20.      Defendant MIKE CENCI is a resident of the State of Washington and employee

19   of DFW. Defendant Cenci works as DFW Deputy Chief of Westside Operations

20          21.      Defendant JIM UNSWORTH is a resident of the State of Washington and former

21   employee of DFW. At all times relevant herein, Defendant Unsworth worked as the Director of

22   DFW.

23          22.      Defendant KELLY SUSEWIND is a resident of the State of Washington and

24   former employee of DFW. Defendant Susewind is the current Director of DFW.

25
     COMPLAINT - 5                                                     Galanda Broadman PLLC
                                                                       8606 35th Avenue NE, Ste. L1
                                                                       Mailing: P.O. Box 15146
                                                                       Seattle, WA 98115
                                                                       (206) 557-7509
             Case 2:18-cv-01758-BJR Document 1-2 Filed 12/07/18 Page 6 of 24


 1         23.       Defendant PAUL GOLDEN is a resident of the State of Washington and

 2   employee of DFW. Defendant Golden works as a DFW law enforcement captain.

 3         24.       Defendant ERIK OLSEN is a resident of the State of Washington and former

 4   employee of DFW. Defendant Olsen works as a DFW law enforcement officer.

 5         25.       Defendant DONALD ROTHAUS is a resident of the State of Washington and

 6   employee of DFW. Defendant Rothaus works as a DFW biologist.

 7         26.       Defendants JOHN DOES 1 - 16 (hereinafter “Defendants Doe”) are employees,

 8   and/or agents of DFW. Each Defendant Doe was within the scope of his/her employment at all

 9   times relevant hereto. It is believed most, if not all, of the Defendants Doe are residents of

10   Washington.       Defendants Doe’ acts and omissions include the wrongful arrest and

11   imprisonment of Plaintiffs Anthony Paul and Hazen Shopbell; illegal searches of Plaintiffs’

12   homes, unlawful seizure of Plaintiffs’ property; vindictive actions against Plaintiffs in the courts

13   and through administrative agencies; the destruction or loss of Plaintiffs’ property without due

14   process of the law; preventing Plaintiffs from exercising their Treaty-protected fishing rights;

15   and failure to adequately and property train and supervise the individually-named Defendants.

16   Their identities are unknown at this time and will be named as discovery progresses.

17         27.       Plaintiffs are informed and believe, and thus allege, that each of the above-named

18   Defendants are responsible for the pattern and practice of events herein alleged, or are necessary

19   parties for obtaining appropriate relief. In performing each of the acts alleged herein and below,

20   each Defendant acted jointly or individually as agents for each other and for all other

21   Defendants. The injuries and damages inflicted upon Plaintiffs were caused by the acts and

22   omissions of Defendants.

23

24

25
     COMPLAINT - 6                                                            Galanda Broadman PLLC
                                                                              8606 35th Avenue NE, Ste. L1
                                                                              Mailing: P.O. Box 15146
                                                                              Seattle, WA 98115
                                                                              (206) 557-7509
              Case 2:18-cv-01758-BJR Document 1-2 Filed 12/07/18 Page 7 of 24


 1                                III.         JURISDICTION AND VENUE

 2           28.     A substantial portion of the acts and omissions giving rise to this lawsuit occurred

 3   in King County, Washington.

 4           29.     Venue is proper in this Court pursuant to Wash. Rev. Code § 4.12.020.

 5                                       IV.     STATUTORY COMPLIANCE

 6           30.     On April 10, 2017, Plaintiffs each filed an administrative claim for damages with

 7   the State of Washington, satisfying the prerequisites to the maintenance of this action per Wash.

 8   Rev. Code § 4.92.100. More than thirty days have elapsed since Plaintiffs presented those

 9   claims with notice of intention to sue and Defendants have failed, refused or neglected to pay

10   them.

11                                       V.      STATEMENT OF FACTS

12           31.     Since at least 2015, DFW officers and agents have profiled and harassed Plaintiffs

13   Anthony Paul and Hazen Shopbell, who are both Tulalip Tribal enrolled members and Tribal

14   fisherpersons, for racial and ethnic reasons. DFW officers and agents have done so under the

15   guise of a “criminal investigation” that has known no lawful or ethical bounds. DFW officers

16   and agents have acted to prevent Plaintiffs Anthony Paul and Hazen Shopbell from exercising

17   their Treaty-protected fishing rights; taken retaliatory actions against them and their wives and

18   families for challenging DFW’s unlawful conduct through the courts; and denied Plaintiffs

19   rights guaranteed by the United States Constitution and state law. DFW, along with its officers

20   and agents, have continued to act with racial animus towards Plaintiffs since it commenced its

21   purported criminal investigation of them in 2015.

22           32.     Plaintiffs Anthony Paul and Hazen Shopbell owned and operated PSSD, which

23   has suspended business operations due to Defendants’ harassment and actions.                 Plaintiffs

24   formed their Tulalip tribal business in 2015 for the primary purpose of buying and distributing

25
     COMPLAINT - 7                                                            Galanda Broadman PLLC
                                                                              8606 35th Avenue NE, Ste. L1
                                                                              Mailing: P.O. Box 15146
                                                                              Seattle, WA 98115
                                                                              (206) 557-7509
            Case 2:18-cv-01758-BJR Document 1-2 Filed 12/07/18 Page 8 of 24


 1   at wholesale, Indian Treaty-harvested seafood products. Plaintiffs purchased salmon, crab, and

 2   other shellfish from their fellow Tulalip fisherpersons and obtained a significant share of the

 3   wholesale market at Tulalip and in the Puget Sound. This frustrated DFW and Plaintiffs’ non-

 4   Indian competitors, causing DFW to begin investigating Plaintiffs’ Treaty-protected fishing

 5   activities and their company’s successful entrance into the wholesale salmon and crab market.

 6          33.      Initial DFW official reports establish that DFW officers and agents disparaged

 7   Plaintiffs Anthony Paul and Hazen Shopbell as a greedy Indian—“Likes money”—and a dumb

 8   Indian—“Not so smart”—respectively. This underscores the racial animus with which

 9   Defendants have acted towards Plaintiffs since 2015, as well as reports from former DFW

10   officers that DFW, at the behest of Defendant Mike Cenci in particular, have reapportioned

11   Department law enforcement resources to profile Native American Treaty fisherpersons for

12   enforcement action.

13          34.      On June 13, 2016, Defendants Jaros, Vincent, Clementson, and Maurstad, lead or

14   directed by Defendant Willette and other DFW officers and agents, orchestrated the unlawful

15   arrests of Plaintiffs Anthony Paul and Hazen Shopbell at the Port of Everett as they prepared to

16   participate in a lucrative Tulalip crab fishery “opener.” Defendants Willette, Jaros, Vincent,

17   Clementson, and Maurstad each assaulted Plaintiffs, interrogated them, searched their bodies,

18   seized their cell phones, handcuffed them, and placed them into marked DFW patrol cars for

19   transport to the Marysville Jail. Defendants committed all of these acts without an arrest

20   warrant or probable cause. As Defendants were transporting Plaintiffs to the Marysville Jail,

21   Defendant Myers directed Defendants Jaros, Vincent, Clementson, and Maurstad to return

22   Plaintiffs to the Port of Everett and release them from DFW custody. By confessing to a

23   “change in plans” in their own reports, Defendants admitted to the false arrest of Plaintiffs

24   Anthony Paul and Hazen Shopbell.

25
     COMPLAINT - 8                                                         Galanda Broadman PLLC
                                                                           8606 35th Avenue NE, Ste. L1
                                                                           Mailing: P.O. Box 15146
                                                                           Seattle, WA 98115
                                                                           (206) 557-7509
             Case 2:18-cv-01758-BJR Document 1-2 Filed 12/07/18 Page 9 of 24


 1          35.      Defendants knowingly perpetrated these warrantless arrests, detentions, and

 2   seizures, at least in part, to prevent Plaintiffs Anthony Paul and Hazen Shopbell from exercising

 3   their Treaty rights as Tulalip members to participate in a crab opening that began that same day.

 4   It is no coincidence that DFW orchestrated the baseless arrests and detentions of Plaintiffs to

 5   coincide with the Tulalip crab opener. In fact, according to a contemptuous DFW briefing

 6   document, Defendants Willette, Jaros, Vincent, Clementson, and Maurstad knew full well that

 7   June 13, 2016, was the day of that lucrative opener. Defendant Willette was advised by Tulalip

 8   natural resource officer Robert Myers to not conduct their raid on the day of the opener, but

 9   Defendants proceeded anyway. As a result, Plaintiffs were unable to participate in the opener

10   and lost tens of thousands of dollars in seafood sales that day.

11          36.      Also on June 13, 2016, while Defendants were unlawfully arresting and detaining

12   Plaintiffs Anthony Paul and Hazen Shopbell, DFW officers and agents executed a search

13   warrant on Plaintiffs’ homes. DFW’s unlawful search warrants were based on a series of three

14   search warrant affidavits that Defendant Willette prepared in May and June 2016 and which

15   misstated and omitted material facts. Defendant Willette’s first three search warrant affidavits,

16   which she submitted to at least three different courts, including the King County Superior Court,

17   were chiefly predicated on false information provided by Jonathan Richardson of Sea Breeze

18   Seafoods, a disgruntled non-Indian competitor of Plaintiffs and personal friend of Defendant

19   Donald Rothaus. The warrants executed on June 13, 2016 were the first three of at least thirty-

20   two warrants that Defendant Willette obtained against Plaintiffs.

21          37.      Starting in February and March 2016, Mr. Richardson and Defendant Rothaus

22   conspired, by telephone and text message, to concoct a story that Plaintiffs Anthony Paul and

23   Hazen Shopbell underpaid “six or eight” unnamed Tulalip Tribal fisherpersons for crab, in late

24   2015 and early 2016. Detective Willette failed to properly investigate Mr. Richardson and

25
     COMPLAINT - 9                                                         Galanda Broadman PLLC
                                                                           8606 35th Avenue NE, Ste. L1
                                                                           Mailing: P.O. Box 15146
                                                                           Seattle, WA 98115
                                                                           (206) 557-7509
            Case 2:18-cv-01758-BJR Document 1-2 Filed 12/07/18 Page 10 of 24


 1   Defendant Rothaus’ lies and instead falsely asserted that Plaintiffs had absconded with as much

 2   as $240,000 via underpayment to fellow Tulalip Tribal members and fisherpersons and used

 3   those monies to launder other monies through PSSD. Before alleging those underpayments as

 4   an alleged basis for probable cause in each of those first three search warrants, Defendants

 5   never inquired about the alleged underpayments with any co-regulatory authorities, particularly

 6   the Tulalip Tribes or the Northwest Indian Fish Commission. After originally seeking to keep

 7   Mr. Richardson’s identity secret as a “confidential informant,” DFW and Detective Willette

 8   have since recanted the underpayment and money laundering lies that he, Defendant Rothaus,

 9   and Detective Willette told as the alleged basis for probable cause in each of those three search

10   warrants, but has not withdrawn any of those first three warrants as required by law.

11          38.    Defendant Willette’s search warrant affidavits also cited PSSD’s May 22, 2015,

12   purchase of 442 pounds of Treaty harvested crab, as a primary basis for obtaining the search

13   warrants. The Tulalip Tribes has determined that PSSD’s wholesale purchase of crab from a

14   Tulalip fisherperson was “a legal and agreed transaction.” Since alleging that purchase as a

15   basis for probable cause in each of those three search warrants, Defendants ignored evidence

16   from the Tulalip Tribes establishing that the purchase was legal.

17          39.    Also on June 13, 2016, various Defendants searched Plaintiffs Anthony and

18   Nicole Paul and Hazen Shopbell and Tia Anderson’s homes, causing each of their young

19   families a great deal of fear, embarrassment, and emotional distress. Defendants purposefully

20   conducted those unlawful searches in a very conspicuous and public manner, involving

21   emergency vehicles parked in front of, and numerous law enforcement personnel swarming

22   around, Plaintiffs’ respective homes. Defendants rifled through each house, and seized

23   Plaintiffs’ personal property of Plaintiffs, including properties not authorized by the search

24   warrant. DFW officers and agents did all of this in plain sight of Plaintiffs’ young children.

25
     COMPLAINT - 10                                                          Galanda Broadman PLLC
                                                                             8606 35th Avenue NE, Ste. L1
                                                                             Mailing: P.O. Box 15146
                                                                             Seattle, WA 98115
                                                                             (206) 557-7509
            Case 2:18-cv-01758-BJR Document 1-2 Filed 12/07/18 Page 11 of 24


 1          40.    Among the items DFW officers and agents unlawfully seized from Plaintiffs

 2   Anthony and Nicole Paul’s home on June 13, 2016, was a safe. Defendants subsequently

 3   destroyed that safe and some of its contents by sawing it open. Defendants also unlawfully

 4   seized two Apple Macbook Pro laptops from Plaintiffs Anthony and Nicole Paul’s home, at

 5   which time both laptops were in working condition. DFW later returned both laptops to

 6   Plaintiffs, but in a damaged condition, with one laptop completely inoperable after Defendants

 7   removed its operating system to clone its hard-drive.

 8          41.    Defendants copied the hard-drives to Plaintiffs Anthony and Nicole Paul’s Apple

 9   Macbook Pro laptops. On September 23, 2016, Detective Willette stored one of those copied

10   hard-drives in a previously used DFW evidence bag—which contained methamphetamine

11   “crystals” and “powder” from a completely unrelated DFW case. According to Defendant

12   Golden:

13          Wendy called me and said we had a ‘big big problem’ and then told me she was
            packaging up a PSSD hardrive [sic] copies and heard a grinding noise in the
14          evidence bag. She opened the bag and found what appeared to be meth loose in
            the bottom of the bag. She tested with a NIK kit and showed positive. . . Captain
15          Myers . . . admonished her for testing the drug at the front desk.

16          Captain Myers called later and told me [sic] had admonished Wendy for testing
            the drugs at the customer service area. He had tried to get her to move to the
17          back but she was not listening.

18          My general impression was that Wendy was exposed to the drug due to the
            language she used.
19
     In addition to behaving with racial animus towards Plaintiffs, DFW and Defendants have
20
     demonstrated a remarkable level of ineptitude in carrying out purported law enforcement duties.
21
            42.    On June 22, 2016, Plaintiff Anthony Paul received a letter from DFW advising of
22
     the agency’s intent to have forfeited the U.S. currency, lawfully owned firearms, and other
23
     personal property located in the safe seized from his residence. Because DFW lacked legal
24

25
     COMPLAINT - 11                                                       Galanda Broadman PLLC
                                                                          8606 35th Avenue NE, Ste. L1
                                                                          Mailing: P.O. Box 15146
                                                                          Seattle, WA 98115
                                                                          (206) 557-7509
            Case 2:18-cv-01758-BJR Document 1-2 Filed 12/07/18 Page 12 of 24


 1   grounds to seek forfeiture of his personal property, Plaintiff was forced to hire legal counsel to

 2   defend against DFW’s threatened illegal forfeiture.

 3          43.    On July 27, 2016, Plaintiff Anthony Paul filed a Complaint for Writ of Replevin

 4   for Return of Property in Thurston County Superior Court to require DFW to return the personal

 5   property seized on June 13, 2016.       On August 8, 2016, Plaintiff Hazen Shopbell filed a

 6   Complaint for Declaratory Judgment, Injunction, and Other Equitable Relief in Tulalip Tribal

 7   Court, also seeking to require DFW to return the personal property seized on June 13, 2016.

 8   Realizing it lacked a legal basis to forfeit Plaintiffs’ property, DFW voluntarily returned some,

 9   but not all, of the personal property illegally seized from Plaintiffs on June 13, 2016. This

10   infuriated Defendants, Defendant Willette in particular, and caused Defendants to intensify their

11   “investigation” of Plaintiffs.

12          44.    On August 15, 2016, Defendant Willette seized and destroyed approximately

13   1,185 pounds of Treaty-harvested crab bait that PSSD purchased from Tribal fisherpersons and

14   sold to other Tribal fisherpersons as bait for Treaty fishing, all of which occurred within usual

15   and accustomed Treaty fishing areas.       DFW and Defendant Willette destroyed Plaintiffs’

16   property without judicial authorization or notice to Plaintiffs, depriving them of their

17   constitutional right to due process of law. The crab bait was secured in a cold storage facility

18   located in Burlington, Washington. Because the Treaty-harvested bait was not subject to state

19   regulation, and was not advertised or held for sale as shellfish intended for human consumption,

20   it was not subject to inspection for compliance with state or federal sanitation regulations.

21   Detective Willette was either ignorant of this fact or completely disregarded it in order to

22   illegally seize and destroy Plaintiffs’ property without due process of law.

23          45.    Next, Defendant Willette reported Plaintiffs Anthony Paul and Hazen Shopbell to

24   the Washington State Department of Revenue (“DOR”), alleging that PSSD had not filed tax

25
     COMPLAINT - 12                                                          Galanda Broadman PLLC
                                                                             8606 35th Avenue NE, Ste. L1
                                                                             Mailing: P.O. Box 15146
                                                                             Seattle, WA 98115
                                                                             (206) 557-7509
            Case 2:18-cv-01758-BJR Document 1-2 Filed 12/07/18 Page 13 of 24


 1   returns in connection with their Treaty-protected fishing activities. Plaintiffs’ Treaty-protected

 2   fishing activities are, however, exempt from taxation under well-established state and federal

 3   law—again, a fact that Detective Willette completely disregarded in making false reports to

 4   DOR.

 5          46.    Most appallingly, Defendant Willette reported Plaintiffs Anthony and Nicole Paul

 6   to the Washington State Department of Social and Health Services Child Protective Services

 7   (“CPS”). Defendant Willette had falsely informed CPS that Plaintiffs’ children were in danger.

 8   Defendant Willette’s actions and lies caused CPS to visit and inspect Plaintiffs’ residence,

 9   ostensibly to perform a welfare check of their children. Fueled by Defendant Willette’s lies,

10   CPS case managers invaded Plaintiffs’ privacy, and subjected them to numerous demeaning and

11   culturally insensitive comments. CPS took no action against Plaintiffs because, simply, no

12   reason existed to be concerned for their children’s welfare.

13          47.    Underpinning Defendant Willette’s CPS referral and her other so-called law

14   enforcement activities regarding Plaintiffs Anthony and Nicole Paul are sworn statements of

15   hers that can only be described as racist. In one of her many search warrant affidavits presented

16   to the King County Superior Court, Defendant Willette observes that Plaintiffs Anthony and

17   Nicole Paul bought a house for their family on Lake Tapps; enjoy watching the Seahawks and

18   attended their Super Bowl game; and shop at Nordstrom. Det. Willette’s “evidence” consists of

19   her observation that Plaintiff Anthony Paul and his son have a “vast collection of Nike Air

20   Jordan shoes” and Plaintiff Nicole Paul wife has “several designer hand bags in her closet, as

21   well as numerous pairs of designer shoes.” Det. Willette’s statements that, i.e., a Native

22   American family has nice things, underscores her and her co-Defendants’ racial animus towards

23   Plaintiffs and Native Americans in general.

24

25
     COMPLAINT - 13                                                         Galanda Broadman PLLC
                                                                            8606 35th Avenue NE, Ste. L1
                                                                            Mailing: P.O. Box 15146
                                                                            Seattle, WA 98115
                                                                            (206) 557-7509
            Case 2:18-cv-01758-BJR Document 1-2 Filed 12/07/18 Page 14 of 24


 1          48.    Plaintiffs Anthony and Nicole Paul and their family were each emotionally and

 2   financially distressed, and remain distressed, by Defendant Willette’s referral and CPS’s visit

 3   and baseless investigation, having never previously been reported or investigated for alleged

 4   neglect or abuse of their children. Defendant Willette’s actions caused and continue to cause

 5   Plaintiffs and their family a great deal of fear, embarrassment, and emotional distress.

 6          49.    On or about December 28, 2016, Plaintiffs learned that DFW and Defendant

 7   Willette had obtained at least one new search warrant in November of 2016 from the King

 8   County Superior Court. Subsequent investigation revealed that DFW and Defendant Willette

 9   had obtained twenty-seven search warrants from the King County Superior Court on

10   November 15, 2016 alone. Each of those search warrants contained an illegal “gag-order,”

11   which stated that the recipient was “prohibited from disclosing the existence of the search

12   warrant to the subjects and/or affiliates of this investigation or any other party.”

13          50.    When Plaintiff Anthony Paul’s tax preparer—an Australian citizen who is in

14   America on a visa—innocently responded to Plaintiff’s inquiry about the whereabouts of his tax

15   returns, by explaining that DFW seized those papers from his office, Defendant Willette

16   revisited the tax preparer to threaten him with criminal obstruction of justice prosecution and

17   deportation from the country. Defendants’ illegal search warrants were a part of Defendants’

18   racially motivated, retaliatory scheme against Plaintiffs.

19          51.    As a result of DFW’s secret warrants, which were directed to Plaintiffs’ bankers,

20   accountants, tax preparers and others possessing confidential financial information, financial

21   institutions unilaterally closed certain of Plaintiffs’ bank accounts—even Plaintiffs’ young

22   children’s savings accounts—and credit cards. The execution of Defendant Willette’s illegal

23   search warrants also caused other existing or future business partners to not do business with

24   Plaintiffs or their family members, and otherwise resulted in the loss of business opportunities.

25
     COMPLAINT - 14                                                            Galanda Broadman PLLC
                                                                               8606 35th Avenue NE, Ste. L1
                                                                               Mailing: P.O. Box 15146
                                                                               Seattle, WA 98115
                                                                               (206) 557-7509
            Case 2:18-cv-01758-BJR Document 1-2 Filed 12/07/18 Page 15 of 24


 1   Defendant Willette’s retaliatory search warrants caused Plaintiffs and their family

 2   embarrassment and emotional distress, in addition to economic damage.

 3          52.    Defendant Willette forewent advice from DFW’s Assistant Attorneys General as

 4   she sought and executed what would total at least thirty-two search warrants against Plaintiffs in

 5   2016 and 2017. Instead, Defendant Willette went so far as to engage in the unauthorized

 6   practice of law. For example, Defendant Willette herself presented ex-parte motions to seal

 7   search warrants pleadings to the King County Superior Court on November 15, 2016, and on

 8   March 15, 2017—all without compliance with court rules pertaining to the sealing of public

 9   records or pleadings.    DFW and Defendant Willette also failed to provide notice of the

10   presentation of the motion to extend the original Sealing Order without compliance with the

11   rules for sealing public records and pleadings.

12          53.    At the time of Defendant Willette’s March 15, 2017 court appearance, DFW and

13   Defendant Willette knew that on January 18, 2017, Plaintiff Anthony Paul had filed a Petition

14   for Writ of Mandamus to the Washington Supreme Court requesting invalidation of the original

15   Sealing Order and provisions in the search warrants that prohibited recipients from discussing

16   the search warrants, and that on March 10, 2017, had filed a Complaint for Declaratory and

17   Injunctive Relief in the Snohomish County Superior Court challenging the original Sealing

18   Order. As a result of DFW’s and Defendant Willette’s actions, neither Plaintiffs, their counsel

19   or the public were allowed to be present for the hearing to extend the original Sealing Order,

20   which continued Plaintiffs’ deprivation of their constitutional rights.

21          54.    Throughout 2017 and into 2018, Defendants Willette and Erik Olsen “shopped”

22   various manufactured criminal charges against Plaintiffs Anthony Paul and Hazen Shopbell to

23   at least five state prosecuting attorney’s offices: King County, Snohomish County, Pierce

24   County, Skagit County, and the Washington State Attorney General. King and Snohomish

25
     COMPLAINT - 15                                                            Galanda Broadman PLLC
                                                                               8606 35th Avenue NE, Ste. L1
                                                                               Mailing: P.O. Box 15146
                                                                               Seattle, WA 98115
                                                                               (206) 557-7509
            Case 2:18-cv-01758-BJR Document 1-2 Filed 12/07/18 Page 16 of 24


 1   County each declined to bring criminal charges against Plaintiffs despite the request of

 2   Defendants Willette and Olsen.

 3          55.    On April 9, 2018, the Pierce County Prosecutor filed a criminal Information

 4   against Plaintiff Anthony Paul at Defendant Olsen’s request, regarding PSSD’s purchase of the

 5   442 pounds of Treaty-harvested Dungeness crab.          Defendants rushed to the media and

 6   publicized the criminal prosecution of Plaintiff Anthony Paul in order to embarrass him and his

 7   family. But after realizing that the prosecution of that Treaty-protected activity violated a

 8   Memorandum of Understanding (“MOU”) between DFW and the Tulalip Tribes, the Pierce

 9   County Prosecutor summarily caused the Information to be dismissed by the Pierce County

10   Superior Court. Defendant Olsen never told Pierce County about DFW’s MOU with the Tulalip

11   Tribes. In a remarkable accusation towards both the Pierce County Prosecutor and Superior

12   Court, Defendants Willette and Olsen maintain that the dismissal was “politically  motivated”

13   and obtained because “the Tulalip Tribe paid . . . the Pierce County Prosecuting Attorney's

14   Office, or funds them in some way.”

15          56.    On June 14, 2018, Defendant Willette caused the Skagit County Prosecutor to file

16   a criminal Information against Plaintiffs Anthony Paul and Hazen Shopbell, relative to the

17   approximately 1,185 pounds of Treaty-harvested crab bait that PSSD purchased from within

18   usual and accustomed Treaty fishing areas, and resold within usual and accustomed Treaty

19   fishing areas to Tribal fisherpersons for use as bait in Treaty fishing within usual and

20   accustomed Treaty fishing areas. Defendant Willette has testified to also communicating with

21   federal law enforcement to pursue other criminal charges against Plaintiffs.

22          57.    The unlawful arrests, searches, seizures, use of sealed search warrants and gag

23   orders, and criminal prosecution referrals, by Defendants Willette and Olsen other DFW

24   officers and agents are part of an ongoing campaign of harassment against Plaintiffs that is

25
     COMPLAINT - 16                                                         Galanda Broadman PLLC
                                                                            8606 35th Avenue NE, Ste. L1
                                                                            Mailing: P.O. Box 15146
                                                                            Seattle, WA 98115
                                                                            (206) 557-7509
            Case 2:18-cv-01758-BJR Document 1-2 Filed 12/07/18 Page 17 of 24


 1   ethnically and racially motivated.    In so doing, DFW officers and agents have deprived

 2   Plaintiffs, under color of state law, of rights, immunities and privileges guaranteed by both

 3   federal and state law. In the course of a their racially and ethnically-motivated crusade against

 4   Plaintiffs, DFW and its agents and officers have committed various and sundry torts upon and

 5   against Plaintiffs, causing them economic injury, emotional distress, and bodily injury.

 6          58.    The impropriety of Defendants Willette and Olsen and other Defendants’ actions

 7   against Plaintiffs are illustrated by the fact that since 2015, DFW officers and agents have

 8   requested, obtained and executed no less than thirty-two search warrants against Plaintiffs in

 9   an effort to justify their “investigation.” Defendants Willette and Olsen and other DFW officers

10   and agents have relentlessly and successfully sought to criminally prosecute Plaintiffs Anthony

11   Paul and Hazen Shopbell—such prosecutions arise from racial and ethnic animus and an intent

12   to ruin Plaintiffs for exercising their constitutional rights to challenge DFW’s unlawful conduct

13   through the courts and for exercising and defending Treaty-protected fishing rights.

14          59.    Defendants, particularly Defendants Willette and Olsen, have also breached

15   Tulalip tribal sovereignty. Before executing a search warrant on Plaintiffs Hazen Shopbell and

16   Tia Anderson’s home on the Tulalip Indian Reservation on June 13, 2016, Defendant Willette

17   and other Defendants deliberately refused to notify necessary Tulalip Tribal authorities,

18   particularly the Tulalip Tribes Board of Directors, of their intent to enter the Reservation and

19   search the Shopbell residence. In a search warrant affidavit presented to the King County

20   Superior Court, Defendant Willette declared: “Due to concerns regarding confidentiality, the

21   Tulalip Tribal Council will not be contacted regarding this matter until after service of the

22   search warrant” (emphasis in original). Defendant Willette testified in a related Tulalip Tribal

23   Court lawsuit that she had “confidentiality” concerns because “there were Tribal Council

24   elections going on.” But her explanation is belied by the fact that Tulalip Tribal Council

25
     COMPLAINT - 17                                                         Galanda Broadman PLLC
                                                                            8606 35th Avenue NE, Ste. L1
                                                                            Mailing: P.O. Box 15146
                                                                            Seattle, WA 98115
                                                                            (206) 557-7509
            Case 2:18-cv-01758-BJR Document 1-2 Filed 12/07/18 Page 18 of 24


 1   elections occurred three months prior—in March 2016. The complete disregard for Tulalip

 2   tribal sovereignty and regulatory authority, as demonstrated by the conduct of Defendant

 3   Willette and other Defendants, is further evidence of the ethnic and racial animus that they and

 4   DFW have directed towards Plaintiffs.

 5           60.     DFW has defended Defendants, including Defendants Willette and Olsen’s,

 6   outrageous and illegal actions as proper. DFW supervisors have failed to intervene and stop

 7   Defendants Willette and Olsen and other DFW officers’ blatant disregard for Plaintiffs’

 8   constitutional and Treaty-protected fishing rights. DFW supervisors have refused to discipline

 9   Defendant Willette and Olsen and other DFW officers and agents for their deprivation of

10   Plaintiffs’ constitutional rights, acts of racially-motivated retaliation, or even investigate their

11   outrageous misconduct.

12                                        VI.   CLAIMS FOR RELIEF

13                 FIRST CAUSE OF ACTION – 42 U.S.C. § 1983: FALSE IMPRISONMENT
                     Against Defendants Willette, Jaros, Vincent, Maurstad, and Clementson
14
             61.     Plaintiffs Anthony Paul and Hazen Shopbell hereby incorporate all prior
15
     allegations by reference.
16
             62.     Defendants, individually and/or through their agents, violated Plaintiffs’ civil
17
     rights under the Fourth Amendment and Fourteenth Amendment to the United States
18
     Constitution and 42 U.S.C. § 1983 by falsely imprisoning them.
19
             63.     As a result of Defendants’ violation of Plaintiffs’ civil rights, Plaintiffs have
20
     sustained loss of income, loss of liberty, shock, extreme emotional distress, anxiety, and
21
     humiliation, all of which has resulted in general damages for pain and suffering in an amount to
22
     be proven at trial.
23

24

25
     COMPLAINT - 18                                                           Galanda Broadman PLLC
                                                                              8606 35th Avenue NE, Ste. L1
                                                                              Mailing: P.O. Box 15146
                                                                              Seattle, WA 98115
                                                                              (206) 557-7509
               Case 2:18-cv-01758-BJR Document 1-2 Filed 12/07/18 Page 19 of 24


 1                    SECOND CAUSE OF ACTION – 42 U.S.C. § 1983: FALSE ARREST
                     Against Defendants Willette, Jaros, Vincent, Maurstad, and Clementson
 2
               64.   Plaintiffs hereby incorporate all prior allegations by reference.
 3
               65.   Defendants, individually and/or through their agents, violated Plaintiffs’ civil
 4
     rights under the Fourth Amendment and Fourteenth Amendment to the United States
 5
     Constitution and 42 U.S.C. § 1983 by falsely arresting them.
 6
               66.   As a result of Defendants’ violation of Plaintiffs’ civil rights, Plaintiffs have
 7
     sustained loss of income, loss of liberty, shock, extreme emotional distress, anxiety, and
 8
     humiliation, all of which has resulted in general damages for pain and suffering in an amount to
 9
     be proven at trial.
10
          THIRD CAUSE OF ACTION – 42 U.S.C. § 1988: CONSPIRACY TO VIOLATE
11                          PLAINTIFFS’ CIVIL RIGHTS
                       Against All Individually-Named Defendants
12
            67.      Plaintiffs hereby incorporate all prior allegations by reference.
13
            68.      Defendants, acting in their individual capacities and under color of state law,
14
     conspired together and with others, and reached a mutual understanding to engage in a course of
15
     conduct and otherwise conspired among and between themselves, to deprive Plaintiffs of their
16
     constitutional rights, including their right to be free from unreasonable arrest and seizure, and to
17
     due process of law. Defendants’ conspiracies deprived Plaintiffs of rights guaranteed by the
18
     Fourth and Fourteenth Amendments to the United States Constitution, as protected by 42 U.S.C.
19
     § 1983.
20
            69.      Defendants conspired to commit the overt acts set forth in the factual statements
21
     above. The overt acts included the wrongful arrest and imprisonment of Plaintiffs Anthony Paul
22
     and Hazen Shopbell, illegal searches of Plaintiffs’ homes, unlawful seizure of Plaintiffs’
23
     property, vindictive actions against Plaintiffs in the courts and through administrative agencies,
24
     destroying or losing property without due process of the law, and preventing Plaintiffs from
25
     COMPLAINT - 19                                                            Galanda Broadman PLLC
                                                                               8606 35th Avenue NE, Ste. L1
                                                                               Mailing: P.O. Box 15146
                                                                               Seattle, WA 98115
                                                                               (206) 557-7509
             Case 2:18-cv-01758-BJR Document 1-2 Filed 12/07/18 Page 20 of 24


 1   exercising their Treaty-protected fishing rights. It also included the manufacture of knowingly

 2   false and unrealizable evidence in order to obtain no less than thirty-two search warrants

 3   regarding Plaintiffs. The conspiracy was designed to prevent and punish Plaintiffs for exercising

 4   their Treaty-protected fishing rights and for confronting Defendants’ illegal behavior in court.

 5          70.     Defendants’ conspiracy resulted in violation of Plaintiffs’ rights guaranteed by the

 6   Fourth and Fourteenth Amendments to the United States Constitution.

 7          71.     Defendants’ conspiracy and overt acts were continuing in nature and caused

 8   Plaintiffs constitutional deprivations, injuries, pain, suffering, mental anguish, humiliation, and

 9   loss of liberty, and income.

10          72.     Defendants shared the general conspiratorial objective, which was to cause the

11   wrongful arrest and imprisonment of Plaintiffs, illegal searches of their homes, unlawful seizure

12   of their property, vindictive actions against Plaintiffs through the courts and administrative

13   agencies, and destroying or losing property without due process of the law, in order to prevent

14   and punish Plaintiffs for exercising their Treaty-protected fishing rights and in retaliation for

15   legal actions Plaintiffs took in response to DFW’s ethically and racially motivated

16   “investigation.”

17          73.     The acts of Defendants were motivated by evil motive and intent, and involved a

18   reckless and callous indifference to the Plaintiffs’ federally protected rights.

19       FOURTH CAUSE OF ACTION – NEGLIGENT INFLICTION OF EMOTIONAL
                                   DISTRESS
20                            Against All Defendants

21          74.     Plaintiffs hereby incorporate all prior allegations by reference.

22          75.     Defendants owed a duty to Plaintiffs to act as reasonable, prudent persons. This

23   duty includes an obligation to act in a careful, lawful, and prudent manner and in full compliance

24   with applicable law.

25
     COMPLAINT - 20                                                             Galanda Broadman PLLC
                                                                                8606 35th Avenue NE, Ste. L1
                                                                                Mailing: P.O. Box 15146
                                                                                Seattle, WA 98115
                                                                                (206) 557-7509
             Case 2:18-cv-01758-BJR Document 1-2 Filed 12/07/18 Page 21 of 24


 1          76.     Defendants’ conduct towards Plaintiffs resulted in a breach of Defendants’ duties

 2   to act in a careful, lawful, and prudent manner and in full compliance with applicable law.

 3          77.     Emotional distress was a field of danger that Defendants should have reasonably

 4   anticipated and guarded against.

 5          78.     At all times relevant herein, DFW was the employer of all individually-named

 6   Defendants. At all times relevant times herein, all individually-named Defendants were acting

 7   within the course and scope of their employment. DFW is liable for the negligence of the

 8   individually-named Defendants.

 9          79.     As a direct and proximate result of Defendants conduct, Plaintiffs suffered legally

10   compensable emotional distress damages, all of which has resulted in general damages for pain

11   and suffering in an amount to be proven at trial.

12       FIFTH CAUSE OF ACTION – INTENTIONAL INFLICTION OF EMOTIONAL
                                    DISTRESS
13                            Against All Defendants

14          80.     Plaintiffs hereby incorporate all prior allegations by reference.

15          81.     Defendants’ conduct towards Plaintiffs was extreme and outrageous. Defendants

16   intentionally caused Plaintiffs emotional distress by: falsely arresting and imprisoning Anthony

17   Paul and Hazen Shopbell; assaulting and battering Anthony Paul and Hazen Shopbell during that

18   false arrest; persecuting Plaintiffs for exercising their Treaty-protected fishing rights; taking

19   retaliatory action against Plaintiffs for challenging DFW’s illegal forfeiture and search warrants;

20   destroying or losing Plaintiffs’ property without due process of law; and, for causing CPS and

21   DOR to investigate Plaintiffs based on false information provided by Defendants.

22          82.     At all times relevant herein, DFW was the employer of all individually-named

23   Defendants. At all times relevant times herein, all individually-named Defendants were acting

24

25
     COMPLAINT - 21                                                           Galanda Broadman PLLC
                                                                              8606 35th Avenue NE, Ste. L1
                                                                              Mailing: P.O. Box 15146
                                                                              Seattle, WA 98115
                                                                              (206) 557-7509
             Case 2:18-cv-01758-BJR Document 1-2 Filed 12/07/18 Page 22 of 24


 1   within the course and scope of their employment. DFW is liable for the negligence of the

 2   individually-named Defendants.

 3          83.     As a direct and proximate result of Defendants’ conduct, Plaintiffs suffered

 4   legally compensable emotional distress damages.

 5                               SIXTH CAUSE OF ACTION – NEGLIGENCE
                                         Against All Defendants
 6
            84.     Plaintiffs hereby incorporate all prior allegations by reference.
 7
            85.     At all times relevant herein, DFW was the employer of all individually-named
 8
     Defendants. At all times relevant times herein, all individually-named Defendants were acting
 9
     within the course and scope of their employment. DFW is liable for the negligence of the
10
     individually-named Defendants.
11
            86.     Defendants, as law enforcement agents of DFW, possessed a duty to act as
12
     reasonable law enforcement officers under these circumstances.
13
            87.     Defendants were acting as a law enforcement agents and agents of DFW when
14
     they committed the acts detailed in this Complaint.
15
            88.     Defendants breached their duty to act as reasonable law enforcement officers by
16
     failing, neglecting and/or refusing to properly and fully discharge their responsibilities.
17
            89.     As a proximate cause of Defendants’ breach of their duty to act as reasonable law
18
     enforcement officers, Plaintiffs and their family have suffered harm, entitling Plaintiff to
19
     damages in an amount to be proven at trial, including, but not limited to, loss of income, loss of
20
     liberty, shock, extreme emotional distress, anxiety, and humiliation, all of which has resulting in
21
     general damages for pain and suffering in an amount to be proven at trial.
22
         SEVENTH CAUSE OF ACTION: NEGLIGENT SUPERVISION AND TRAINING
23                                Against DFW

24          90.     Plaintiffs hereby incorporate all prior allegations by reference.

25
     COMPLAINT - 22                                                            Galanda Broadman PLLC
                                                                               8606 35th Avenue NE, Ste. L1
                                                                               Mailing: P.O. Box 15146
                                                                               Seattle, WA 98115
                                                                               (206) 557-7509
             Case 2:18-cv-01758-BJR Document 1-2 Filed 12/07/18 Page 23 of 24


 1          91.     Defendant DFW was responsible for training and supervising the individually-

 2   named Defendants and possessed a duty to adequately train and supervise individually-named

 3   Defendants.

 4          92.     Despite the fact that Defendant DFW knew or should have known that the

 5   individually-named Defendants were engaged in the unlawful and outrageous conduct alleged

 6   herein, Defendant DFW failed to take reasonable actions to prevent the individually-named

 7   Defendants from engaging in such conduct.

 8          93.     Defendant DFW acted negligently by failing to adequately and properly train and

 9   supervise the individually-named Defendants with respect to the discharge of their

10   responsibilities and duties.

11          94.     By the actions alleged herein, Defendant DFW breached its duty to adequately

12   and properly train and supervise the individually-named Defendants, and to ensure that these

13   Defendants were not engaging in conduct that posed a risk to and harmed others.

14          95.     As a direct and proximate cause of Defendant DFW’s breach of its duty to

15   adequately and property train and supervise the individually-named Defendants, Plaintiffs and

16   their family have suffered harm, entitling Plaintiff to damages in an amount to be proven at trial,

17   including, but not limited to, loss of income, loss of liberty, shock, extreme emotional distress,

18   anxiety, and humiliation, all of which has resulting in general damages for pain and suffering in

19   an amount to be proven at trial.

20                                         VII.   JURY DEMAND

21          Plaintiffs hereby demand a jury of their peers.

22                                      VIII. PRAYER FOR RELIEF

23          Damages have been suffered by Plaintiffs and to the extent any state law limitations on

24   such damages are purposed to exist, they are inconsistent with the compensatory, remedial

25
     COMPLAINT - 23                                                          Galanda Broadman PLLC
                                                                             8606 35th Avenue NE, Ste. L1
                                                                             Mailing: P.O. Box 15146
                                                                             Seattle, WA 98115
                                                                             (206) 557-7509
               Case 2:18-cv-01758-BJR Document 1-2 Filed 12/07/18 Page 24 of 24


 1   and/or punitive purposes of 42 U.S.C. § 1983, and therefore any such alleged state law

 2   limitations must be disregarded in favor of permitting an award of the damages prayed for

 3   herein.

 4             WHEREFORE, Plaintiffs request a judgment against all Defendants:

 5                   (a)    An appropriate remedy and award of general, special, and punitive

 6   damages, including damages for pain, suffering, terror, loss of consortium, and loss of familial

 7   relations, and loss of society and companionship under Washington State law and pursuant to 42

 8   U.S.C. §§ 1983 and 1988, in an amount to be proven at trial;

 9                   (b)    Awarding reasonable attorneys’ fees and costs pursuant to 42 U.S.C. §

10   1988, or as otherwise available under the law;

11                   (c)    Declaring Defendants jointly and severally liable;

12                   (d)    Awarding compensatory damages for Plaintiffs’ personal properties that

13   Defendants lost or destroyed;

14                   (e)    Awarding any and all applicable interest on the judgment; and

15                   (f)    Awarding such other and further relief as the Court deems just and proper.

16             DATED this 29th day of October 2018.

17                                                        GALANDA BROADMAN, PLLC

18                                                        s/Gabriel S. Galanda
                                                          Gabriel S. Galanda, WSBA #30331
19                                                        s/Bree R. Black Horse
                                                          Bree R. Black Horse, WSBA #47803
20                                                        Attorneys for Plaintiffs
                                                          P.O. Box 15146 Seattle, WA 98115
21                                                        (206) 557-7509 Fax: (206) 299-7690
                                                          Email: gabe@galandabroadman.com
22                                                        Email: bree@galandabroadman.com
23

24

25
     COMPLAINT - 24                                                          Galanda Broadman PLLC
                                                                             8606 35th Avenue NE, Ste. L1
                                                                             Mailing: P.O. Box 15146
                                                                             Seattle, WA 98115
                                                                             (206) 557-7509
